PER CURIAM:
Osvaldo Domingo Ceballo appeals his convictions for one count of conspiracy to possess with intent to distribute five or more kilograms of cocaine and one count of possession of five or more kilograms of cocaine with intent to distribute. He also appeals his ensuing total 216-month sentence, imposed within the advisory guidelines range. Specifically, Ceballo asks us to consider:
(1) Whether the district court erred in denying Ceballo’s motion to ' suppress.
(2) Whether there was insufficient evidence to support Ceballo’s convictions.
(3) Whether the district court abused its discretion in permitting the government to introduce certain evidence at trial.
(4) Whether the district court abused its discretion in denying Ceballo’s request for a theory-of-defense jury instruction.
(5) Whether the district court committed sentencing errors by applying a role enhancement, denying Ceballo’s request for safety valve protection, and denying Ceballo’s request for a variance.
After thoroughly considering these issues in light of the relevant law, the record on appeal, and the parties’ arguments in *605their briefs and at oral argument, we hold there is no reversible error.
AFFIRMED.